Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Evans appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion for reconsideration of the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction based upon Amendment 706 to the Sentencing Guidelines. As the district court lacked the authority to grant reconsideration of its previous order, see United States v. Goodwyn, 596 F.3d 233 (4th Cir.), cert. denied, — U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010), we affirm the *850district court’s order denying Evans’ Rule 60(b) motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.